Case 2:20-cv-09550-CAS-AS Document 38 Filed 03/10/21 Page 1 of 3 Page ID #:272



 1   CUMMINS & WHITE, LLP
     Larry M. Arnold, P.c. (Bar No. 060459)
 2   E-mail:     larnold@cwlawyers.com
     Noura K. Rizzuto (Bar No. 291455)
 3   E-mail:     nrizzuto@cwlawyers.com
     2424 S.E. Bristol Street, Suite 300
 4   Newport Beach, CA 92660-0764
     Telephone: (949) 852-1800
 5   Fax: (949) 852-8510
 6 Attorneys for Plaintiff GREAT
   AMERICAN E&S INSURANCE
 7 COMPANY

 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10

11   GREAT AMERICAN E&S                                )   CASE NO.: 2:20-cv-09550 CAS (ASx)
     INSURANCE COMPANY,                                )
12                                                     )
                                 Plaintiff,            )   STIPULATION OF DISMISSAL
13                                                     )   Courtroom 8D
               vs.                                     )   Judge:     Christina A. Snyder
14                                                     )   Magistrate: Alka Sagar
     BRANDSTORM, INC.,                                 )
15                                                     )   Complaint Filed: 10/20/20
                                 Defendant.            )   Counterclaim Filed: 11/10/2020
16                                                     )
                                                       )
17   BRANDSTORM, INC.,                                 )
                                                       )
18                               Counterclaimant       )
                                                       )
19            vs.                                      )
                                                       )
20   GREAT AMERICAN E&S                                )
     INSURANCE COMPANY,                                )
21                                                     )
                                 Counterdefendant.     )
22                                                     )
23            IT IS HEREBY STIPULATED AND AGREED by and between the
24
     undersigned counsel of record that:
25

26            1.       This action and the counterclaim are dismissed in their entirety, with
27    prejudice, pursuant to F.R.C.P 41 because a settlement has been reached between
28
      the parties. The parties shall bear their own attorney’s fees and costs.

                                                     -1-
     |W284|2146711.docx.DOC;1|
Case 2:20-cv-09550-CAS-AS Document 38 Filed 03/10/21 Page 2 of 3 Page ID #:273



 1            2.       This stipulation may be executed in counterparts, each of which shall be
 2
      deemed an original but all of which constitute one and the same agreement.
 3

 4    Facsimile signatures shall have the same force and effect as originals.
 5

 6
     Dated: March 10, 2021                      CUMMINS & WHITE, LLP
 7

 8

 9
                                                By:
10                                                    Larry M. Arnold, Esq,
                                                      Noura K. Rizzuto, Esq.
11                                                    Attorneys for Plaintiff and Counter-
                                                      Defendant GREAT AMERICAN E&S
12                                                    INSURANCE COMPANY
13
                                                DEAN GAZZO ROISTACHER LLP
14

15
                                                By: /s/ Lee H. Roistacher_________
16                                                Lee H. Roistacher, Esq.
                                                  Dean Gazzo Roistacher LLP
17                                                440 Stevens Avenue, Suite 100
                                                  Solana Beach, CA 92075
18                                                (858) 755-5666/Fax (858) 755-7870
                                                  lroistacher@deangazzo.com
19                                                Attorneys for Defendant BRANDSTORM,
                                                  INC.
20

21

22

23

24

25

26

27

28


                                                  -2-
     |W284|2146711.docx.DOC;1|
Case 2:20-cv-09550-CAS-AS Document 38 Filed 03/10/21 Page 3 of 3 Page ID #:274



 1                                CERTIFICATE OF SERVICE
 2 Great American E&S Insurance Company v. Brandstorm, Inc.
   United States District Court, Central District of California
 3
   Case No.: 2:20-cv-09550 CAS (ASx)
 4
              I, the undersigned, declare:
 5
          I am employed in the County of Orange, State of California. I am over the age
 6 of 18 and  not a party to the within action. My business address is 2424 S.E. Bristol
   Street, Suite 300, Newport Beach, CA 92660-0764.
 7
         On March 10, 2021, I served the following document(s) STIPULATION OF
 8 DISMISSAL     on the interested parties in this action by placing a true and correct
   copy of each document thereof, enclosed in a sealed envelope, addressed as follows:
 9
     Matthew E. Bennett, Esq.                 Lee H. Roistacher, Esq.
10   Brockman Quayle Bennett                  Dean Gazzo Roistacher LLP
     12481 High Bluff Drive, Suite 301        440 Stevens Avenue, Suite 100
11   San Diego, CA 92130                      Solana Beach, CA 92075
     (858) 755788-3900                        (858) 380-4683
12   mbennett@bqblaw.com                      (858) 264-4938
     Attorneys for Defendant                  lroistacher@deangazzo.com
13   BRANDSTORM, INC.                         pcartwright@deangazzo.com
                                              Attorneys for Defendant
14   STEWART SMITH, Pro Hac Vice              BRANDSTORM, INC.
     Joseph F. Bermudez, Esq.
15   Catherine T. Begley, Esq.
     357 South McCaslin Blvd., Suite 225
16   Louisville, CO 80027
     Tel: (720) 665-9400
17   Fax: 484-534-9470
     jbermudez@stewartsmithlaw.com
18   cbegley@stewartsmithlaw.com

19    By CM/ECF: I caused the above-referenced document(s) to be served to the
           attached-named person(s) at his/her/their e-mail address(es) of record. The
20         transmission was reported as complete and without error.
21      Executed on March 10, 2021, at Newport Beach, California.
22  (Federal) I declare that I am employed in the office of a member of the bar of
     this Court at whose direction this service was made.
23

24                                               /s/ Robin J. Warren
25
                                                 Robin J. Warren

26

27

28


                                               -3-
     |W284|2146711.docx.DOC;1|
